DETAILED ACTION

Response to Amendment
The Amendment filed 3/09/2021 has been entered. Claims 1-6, 8, 11 and 13-19 and 21-25 remain pending in the application. Claims 7, 9-10, 12 and 20 were cancelled.  

Claim Objections
Claims 16-19 and 21 are objected to because of the following informalities:  
Regarding claim 16, line 2, “acts of” should be “steps of”;
Regarding claim 17, line 1, “an acts of” should be “the steps of”; 
Regarding claims 18, line 1 and claim 19, line 2,  “the act” should be “the step of”;
Regarding claim 21, line 7, “the treating device” should be “the cutter”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6, 8, 11 and 13-19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner notes that the limitation of “determine treatment information based on the load, the treatment information including when the part of the body is being treated, and output the treatment information to the renderer as additional feedback to the user” in claims 1, 16 and 21 is considered new matter. Examiner notes that the specification only disclosed that the load sensor is used to generate a treatment information (such as when the hair is being cut, page 4, lines 12-17 of the specification), however the specification does not disclose output the treatment information to the renderer as additional feedback to the user. Therefore the limitation is considered as new matter. 
Additionally, examiner notes that if the “treatment information” was intended as part of the “path to be taken” information, there could be potential 112a or 112b issues on how the treatment information of the load sensor is related to figuring out the path to be taken by the treating device. Such as how the load sensor is getting the information and what kind of information is the load sensor generating that will assist in figuring out the “path to be taken” by the treating device?


Claims Not Subject to Prior Art Rejection
Patentability for claims 1-6, 8, 11 and 13-19 and 21-25 have not been determined at this time due to the 112a and potential 112b issues. Currently there are no art rejections for claims 1-6, 8, 11 and 13-19 and 21-25.  Indication of allowable subject matter is withheld since amendments to overcome the 112a issues can change the scope of the invention for claims 1-6, 8, 11 and 13-19 and 21-25.

Response to Arguments
Applicant's arguments filed 3/09/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-6, 8, 11 and 13-19 and 21-25 have been considered but are moot because there are no current art rejection in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leung (US 20080201955 A1) teaches a speed changing motor base on the load applied on the motor. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        4/30/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724